           Case 1:20-cv-00652-RP Document 30 Filed 07/23/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

FINJAN, INC.,                                          §
                                                       §
                 Plaintiff/Movant,                     §
                                                       §
v.                                                     §                     1:20-CV-652-RP
                                                       §
SONICWALL, INC.,                                       §
                                                       §
                 Defendant,                            §
                                                       §
DELL, INC.,                                            §
                                                       §
                 Respondent.                           §

                                                  ORDER

        United States Magistrate Judge Susan Hightower ruled on the motion to compel giving rise

to this case (which was formerly designated a miscellaneous rather than civil case) on July 2, 2020.

(Mot. Compel, Dkt. 1; Docket Entry, July 1, 2020; Order, Dkt. 29; see also Text Order, June 23, 2020

(referring the motion to compel to Judge Hightower for disposition)). In her Order, Judge

Hightower instructed Respondent Dell, Inc. to produce responsive documents by July 15, 2020,1 and

returned the case to the undersigned’s docket. (Order, Dkt. 29, at 3–4). No party filed any motions,

notices, or other documents after Judge Hightower’s order.

        Accordingly, IT IS ORDERED that the case is CLOSED.

        SIGNED on July 23, 2020.




                                                      ROBERT PITMAN
                                                      UNITED STATES DISTRICT JUDGE




1The order listed “July 15, 2000”; the Court interprets that date from context as July 15, 2020. (Order, Dkt.
29, at 3).
